Citation Nr: 1219456	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-49 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to the benefits sought on appeal.  The Veteran appealed the decision to the Board, and the case was certified to the Board for appellate review.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Subsequent to the September 2010 supplemental statement of the case, the Veteran submitted additional medical evidence and argument, which was received by VA in February 2011 and April 2011.  Although he waived his right to have this additional evidence considered by the RO in the first instance, it contains argument that the VA examination conducted in this case did not adequately reflect his current level of disability.  He also argued that the VA examiner did not have his claims file for review, did not mention the Veteran's certified nursing assistant who was present during the examination, and did not consider his depression in determining whether he needed regular aid and attendance for purposes of special monthly pension.  He further stated that his spine disability was much worse, he was nearly bedridden, and was housebound most of the time as a result.  

The record reflects that the Veteran most recently underwent a VA examination pursuant to his claim for special monthly pension in August 2008, which is nearly four years ago.  As such, the Board finds that a remand is necessary in order to schedule a new VA examination to determine whether the Veteran is housebound or requires the need of regular aid and attendance of another person. 

The above mentioned medical evidence submitted by the Veteran reflects VA treatment dated subsequent to the date of the most recent VA treatment records found in the claims file.  Therefore, all current VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In his March 2011 statement, which was received by VA in April 2011, the Veteran indicated that he had been found totally and permanently disabled by the United States Department of Education.  The Veteran noted that these records are not in the claims file and have not been considered.  As VA is responsible for getting relevant records from any Federal agency, a remand is required in order to undertake all appropriate efforts to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

Although the Veteran was sent a letter in July 2008 which notified him of the information and evidence necessary to establish a claim for special monthly pension based upon the need to aid and attendance and/or housebound status, the letter did not contain the relevant notice provisions regarding disability ratings and effective dates.  As the claim is already being remanded, a notice letter containing such provisions should be sent to the Veteran.

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran a letter that complies with the statutory and regulatory notification requirements.  

2.  The RO must contact the Veteran and his representative to provide the Veteran an opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for the disorders which he contends cause him to be housebound or in need of aid and attendance.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from August 2009 to the present, as well as all records associated with a disability determination by the U.S. Department of Education.  All attempts to secure this evidence must be documented in the claims file by the RO.  The RO must make as many requests as are necessary to obtain the VA treatment records and the Department of Education records, and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the VA treatment records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the VA treatment records would be futile, or that reasonable efforts to obtain any identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  If, after making reasonable efforts to obtain other named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA examination to determine whether he is housebound or in need of regular aid and attendance of another person.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the entire evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is housebound or in need of regular aid and attendance of another person.  The RO must ask the examiner to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person: (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran at his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

